United States Department of Labor
Employees’ Compensation Appeals Board
_________________________________________
T.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Greenville, MI, Employer
_________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-70
Issued: May 20, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 10, 2012 appellant, through her attorney, filed a timely appeal from a
September 13, 2012 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established an injury in the performance of duty on
November 21, 2009.
FACTUAL HISTORY
The case was before the Board on a prior appeal. By decision dated February 24, 2011,
the Board affirmed OWCP’s decisions dated January 15 and April 9, 2010.2 The Board found
1

5 U.S.C. § 8101 et seq.

2

Docket No. 10-1574 (issued February 24, 2011).

the medical evidence of record was insufficient to establish an injury causally related to the
November 21, 2009 employment incident of stacking and rearranging mail. The history of the
case as set forth in the February 24, 2011 decision is incorporated herein by reference.
By letter dated April 18, 2012, appellant requested reconsideration and submitted a
February 29, 2012 report from Dr. Kevin L. Trangle, a Board-certified internist, who provided a
review of the November 21, 2009 incident and the medical evidence and noted the compensation
proceedings. Dr. Trangle noted that appellant was not seen or examined. He opined that
appellant sustained injuries while working on November 21, 2009 noting that appellant had
immediate pain in the right shoulder and arm which supported causal relationship between the
duties performed and his symptoms. Dr. Trangle stated that the December 9, 2009 magnetic
resonance imaging scan showed a superior glenoid labral tear, and given the mechanism of
injury, the tear most likely occurred via direct causation. According to him, the same mechanism
of injury likely substantially aggravated the supraspinatus and infraspinatus tendinopathy and
acromioclavicular (AC) joint arthrosis. Dr. Trangle stated that the repetitive work activities
involved constant motion of the shoulder and caused impingement on the right side. As to the
neck, he opined that the employment injury most likely caused a substantial aggravation of C3-4
and C5-6 intervertebral discs with radiculopathy.
By decision dated September 13, 2012, OWCP reviewed the case on its merits and denied
modification. It found that the report of Dr. Trangle was insufficient to warrant modification of
the prior decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing that he or she
sustained an injury while in the performance of duty.3 In order to determine whether an
employee actually sustained an injury in the performance of duty, OWCP begins with an analysis
of whether “fact of injury” has been established. Generally “fact of injury” consists of two
components which must be considered in conjunction with one another. The first component to
be established is that the employee actually experienced the employment incident which is
alleged to have occurred. The second component is whether the employment incident caused a
personal injury and generally this can be established only by medical evidence.4
Rationalized medical opinion evidence is medical evidence based on a complete factual
and medical background of reasonable medical certainty and supported by medical rationale
explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the claimant.5

3

Melinda C. Epperly, 45 ECAB 196, 198 (1993); see also 20 C.F.R. § 10.115.

4

See John J. Carlone, 41 ECAB 354, 357 (1989).

5

Jennifer Atkerson, 55 ECAB 317, 319 (2004).

2

ANALYSIS
In the present case, appellant submitted a February 29, 2012 report from Dr. Trangle,
who listed a history of the November 21, 2009 incident and reviewed medical evidence.
Dr. Trangle did not, however, examine appellant or provide results on physical examination.
The lack of any results on examination to support the opinion offered reduces the probative value
of the medical report.6
Dr. Trangle provided a speculative opinion on causal relationship without providing
medical rationale to support his stated conclusions. He listed a number of diagnoses, including
superior glenoid labral tear, and aggravation of supraspinatus and infraspinatus tendinopathy and
AC joint arthrosis, as well as aggravation of C3-4 and C5-6 intervertebral discs with
radiculopathy. Dr. Trangle did not clearly address how the work activity on November 21, 2009
“likely” contributed to each of these conditions. Medical opinions that are speculative and not
supported by adequate medical rationale are of diminished probative value and are insufficient to
meet appellant’s burden of proof.7
It is appellant’s burden of proof to establish an injury in the performance of duty on
November 21, 2009. The Board finds Dr. Trangle’s report is of diminished probative value on
the issue of causal relation.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish an injury in
the performance of duty on November 21, 2009.

6

See Dorothy M. Evans, 36 ECAB 212 (1984).

7

Carolyn F. Allen, 47 ECAB 240 (1995).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 13, 2012 is affirmed.
Issued: May 20, 2013
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

